                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ANDREA WYMAN, an individual;

                       Plaintiff,                                      4:17CV3139

        vs.                                                  FIFTH AMENDED ORDER
                                                            SETTING FINAL SCHEDULE
                                                           FOR PROGRESSION OF CASE
BARRY J. JERNT, and WESTERN
EXPRESS, INC., a Tennessee corporation;

                       Defendants.

       This matter is before the Court on the parties’ Joint Motion to Extend Progression Order
Deadlines. (Filing No. 35.) This Motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court's earlier final progression orders remain
in effect and in addition to those provisions, the following shall apply:

       1.     Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than October 31, 2019. See NECivR 56.1
and NECivR 7.1.

       2.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by January 31, 2020.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by January 31, 2020. Counsel may stipulate
                 to extensions of time to respond to discovery requests in accordance with Fed.
                 R. Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than December
                 31, 2019, as to matters which are then ripe for decision; discovery matters
                 arising after that date may be the subject of motions until the deposition
                 deadline. Counsel are reminded of the provisions of NECivR 7.1(i). Motions
                 to compel shall not be filed without first contacting the chambers of the
                 undersigned magistrate judge to set a conference to discuss the parties’ dispute.
        3.     Disclosure of Expert Witnesses.1 Each plaintiff, counter-claimant, and cross-
claimant shall identify additional expert witnesses by August 15, 2019 and shall serve expert
reports by September 15, 2019. Each Defendant, Counter-Defendant, and Cross-Defendant shall
identify expert witnesses by October 31, 2019, and serve expert reports by November 30, 2019.
Supplementation of these disclosures, if originally made prior to these deadlines, shall be made on
these deadlines as to any information for which supplementation is addressed in Fed. R. Civ. P.
26(e). The testimony of the expert at trial shall be limited to the information disclosed in
accordance with this paragraph.

        4.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before February 28, 2020: The name, address
                   and telephone number2 of each witness, separately identifying those whom the
                   party expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before February 28, 2020: A list of all exhibits it
                   expects to offer by providing a numbered listing and permitting examination of
                   such exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.

        5.      Motions in Limine.




        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
        2
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
                                                    2
               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                  (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                  shall be filed by January 31, 2020, and accompanied by a request for a hearing
                  if necessary. Failure to timely move for a hearing may constitute waiver of the
                  request for a hearing.

               b. Any other motions in limine shall be filed on or before February 26, 2020.

        6.      The Final Pretrial Conference with the assigned magistrate judge is set for March
11, 2020, at 10:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United
States Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead
counsel for represented parties. Counsel shall complete prior to the pretrial conference, all items
as directed in NECivR 16.2.3 By the time of the pretrial conference, full preparation for trial shall
have been made so that trial may begin immediately thereafter. The pretrial conference will
include a discussion of settlement, and counsel shall be prepared through investigation, discovery
and communication with clients and insurers, if any, to discuss fully the subject of settlement,
including realistic expectations about liability, obstacles to agreement, offers made, and offers
which can be made at the conference. Counsel shall be prepared to make additional offers or
proposals for settlement in behalf of their clients at the pretrial conference, and counsel shall be
prepared to make or opine on recommendations for further negotiations and conferences.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, they shall do so by February 28,
                  2020 and file a notice of the mediation with the staff of the assigned magistrate
                  judge's office. The filing of a mediation reference order will terminate pending
                  motions, without prejudice to refiling. If the mediation is not successful, the
                  moving party may reinstate such a motion by filing a written notice to that
                  effect, and the other parties may respond in accordance with the local rules,
                  regarding the date of the notice as reinstating the response/reply time that
                  remained as of the date the mediation reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a party



       3
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 3
                   and/or counsel for one or more of the parties. For purposes of this paragraph, a
                   jury is considered summoned for a trial at noon the business day prior to the
                   designated date of trial.

       8.      A 4-day jury trial is set to commence, at the Court's call, during the week of April
6, 2020, in Lincoln, Nebraska, before the Honorable John M. Gerrard, United States District
Judge. Unless otherwise ordered, jury selection shall be at the commencement of trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 23rd day of July, 2019.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                4
